 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number: 6:17-mj-0071-JDP
12                       Plaintiff,
13                                                     MOTION TO VACATE REVIEW
                                                       HEARING; AND ORDER THEREON
14    KARL J. KEENAN,
15                       Defendant.
16

17
            The United States, by and through its representative, Susan St. Vincent hereby moves the
18
     Court for an Order to Vacate the review hearing currently scheduled in this matter for April 7,
19
     2020. The Defendant is in agreement with this request. To date, Defendant has complied with all
20
     the terms of unsupervised probation as ordered by this Court on November 7, 2018.
21
            .
22

23
            Dated: April 2, 2020                          /S/ Susan St. Vincent
24                                                        Susan St. Vincent
                                                          Legal Officer
25
                                                          Yosemite National Park
26
27

28
                                                      1
 1
                                           ORDER
 2
              Upon application of the United States, good cause having been shown therefor, it is
 3
     hereby ordered that the review hearing scheduled for April 7, 2020 in the above-referenced
 4   matter, United States v. Keenan, 6:17-mj-0071-JDP, be vacated.
 5

 6   IT IS SO ORDERED.

 7

 8   Dated:      April 2, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
